Exhibit 10.1

 

[g50351km01i001.jpg]

 

Deferred Compensation Plan

 

Amended and Restated
Effective April 4, 2013

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

8

 

 

 

 

2.1

Selection by Committee

8

 

2.2

Enrollment Requirements

8

 

2.3

Eligibility; Commencement of Participation

8

 

2.4

Termination of Participation and/or Deferrals

9

 

 

 

 

ARTICLE 3

Deferral Commitments/Company Contribution/Crediting/Taxes

9

 

 

 

 

 

3.1

Minimum Deferrals

9

 

3.2

Maximum Deferral

9

 

3.3

Election to Defer; Effect of Election Form

9

 

3.4

Withholding of Annual Deferral Amounts

10

 

3.5

Annual Company Contribution Amount

10

 

3.6

Rollover Amount

10

 

3.7

Investment of Trust Assets

11

 

3.8

Vesting

11

 

3.9

Crediting/Debiting of Account Balances

12

 

3.10

FICA and Other Taxes

14

 

 

 

 

ARTICLE 4

Unforeseeable Emergencies

14

 

 

 

 

 

4.1

Scheduled Distributions

14

 

4.2

Other Benefits Take Precedence Over Scheduled Distributions

15

 

4.3

Suspensions for Unforeseeable Emergencies

15

 

 

 

 

ARTICLE 5

Retirement Benefit

15

 

 

 

 

 

5.1

Retirement Benefit

15

 

5.2

Payment of Retirement Benefit

15

 

5.3

Death Prior to Completion of Retirement Benefit

16

 

 

 

 

ARTICLE 6

Pre-Retirement Survivor Benefit

16

 

 

 

 

 

6.1

Pre-Retirement Survivor Benefit

16

 

6.2

Payment of Pre-Retirement Survivor Benefit

17

 

 

 

 

ARTICLE 7

Termination Benefit

17

 

 

 

 

 

7.1

Termination Benefit

17

 

7.2

Payment of Termination Benefit

17

 

i

--------------------------------------------------------------------------------



 

ARTICLE 8

Disability Waiver and Benefit

17

 

 

 

 

 

8.1

Disability Waiver

17

 

8.2

Disability; Continued Eligibility

18

 

 

 

 

ARTICLE 9

Change In Control Benefit

18

 

 

 

 

 

9.1

Change In Control Benefit

18

 

9.2

Payment of Change In Control Benefit

18

 

 

 

 

ARTICLE 10

Beneficiary Designation

18

 

 

 

 

 

10.1

Beneficiary

18

 

10.2

Beneficiary Designation; Change

19

 

10.3

Acknowledgment

19

 

10.4

No Beneficiary Designation

19

 

10.5

Doubt as to Beneficiary

19

 

10.6

Discharge of Obligations

19

 

 

 

 

ARTICLE 11

Leave of Absence

19

 

 

 

 

 

11.1

Paid Leave of Absence

19

 

11.2

Unpaid Leave of Absence

19

 

 

 

 

ARTICLE 12

Termination, Amendment or Modification

20

 

 

 

 

 

12.1

Termination

20

 

12.2

Amendment

21

 

12.3

Plan Agreement

21

 

12.4

Effect of Payment

21

 

 

 

 

ARTICLE 13

Administration

21

 

 

 

 

 

13.1

Committee Duties

21

 

13.2

Administration Upon Change In Control

21

 

13.3

Agents

22

 

13.4

Binding Effect of Decisions

22

 

13.5

Indemnity of Committee

22

 

13.6

Employer Information

22

 

 

 

 

ARTICLE 14

Other Benefits and Agreements

23

 

 

 

 

 

14.1

Coordination with Other Benefits

23

 

ii

--------------------------------------------------------------------------------



 

ARTICLE 15

Claims Procedures

23

 

 

 

 

 

15.1

Presentation of Claim

23

 

15.2

Notification of Decision

23

 

15.3

Review of a Denied Claim

24

 

15.4

Decision on Review

24

 

15.5

Legal Action

25

 

 

 

 

ARTICLE 16

Trust

25

 

 

 

 

 

16.1

Establishment of the Trust

25

 

16.2

Interrelationship of the Plan and the Trust

25

 

16.3

Distributions From the Trust

25

 

 

 

 

ARTICLE 17

Miscellaneous

25

 

 

 

 

 

17.1

Status of Plan

25

 

17.2

Unsecured General Creditor

26

 

17.3

Employer’s Liability

26

 

17.4

Nonassignability

26

 

17.5

Not a Contract of Employment

26

 

17.6

Furnishing Information

26

 

17.7

Terms

26

 

17.8

Captions

27

 

17.9

Governing Law

27

 

17.10

Notice

27

 

17.11

Successors

27

 

17.12

Spouse’s Interest

27

 

17.13

Validity

27

 

17.14

Incompetent

28

 

17.15

Distribution in the Event of Taxation

28

 

17.16

Insurance

29

 

17.17

Legal Fees To Enforce Rights After Change in Control

29

 

17.18

Domestic Relations Orders

29

 

17.19

Section 409A of the Code

29

 

iii

--------------------------------------------------------------------------------



 

PENN NATIONAL GAMING, INC.
Deferred Compensation Plan
Amended and Restated
Effective April 4, 2013

 

Purpose

 

The purpose of this Plan is to provide specified deferred compensation benefits
to a select group of management and highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Penn National Gaming, Inc., a Pennsylvania corporation, and its subsidiaries and
affiliates, if any, that participate in this Plan. This Plan is unfunded for tax
purposes and for purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms have the following indicated meanings:

 

1.1          “Account” means the account established for each Participant in the
Plan.

 

1.2                               “Account Balance” means, with respect to a
Participant, a credit on the records of the Employer equal to the sum of (a) the
Deferral Account balance, (b) the Company Contribution Account balance and
(c) the Rollover Account balance. The Account Balance will be a bookkeeping
entry only and will be used solely to measure and determine the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

 

1.3                               “Annual Bonus” means any compensation, in
addition to Base Annual Salary, relating to services performed during any
calendar year, whether or not paid in that calendar year or included on the
Federal Income Tax Form W-2 for that calendar year, payable to a Participant as
an Employee under any Employer’s annual bonus and cash incentive plans,
excluding Stock options, restricted Stock or any other Stock awards.

 

1.4                               “Annual Company Contribution Amount” means,
for any one Plan Year, the amount determined in accordance with Section 3.5.

 

1.5                               “Annual Deferral Amount” means that portion of
a Participant’s Base Annual Salary and Annual Bonus that a Participant elects to
defer, and is deferred, in accordance with Article

 

--------------------------------------------------------------------------------



 

3, for any one Plan Year. In the event of a Participant’s Retirement, Disability
(if deferrals cease in accordance with Section 8.1), death, or a Separation from
Service before the end of a Plan Year, that year’s Annual Deferral Amount will
be the actual amount withheld prior to that event.

 

1.6                               “Annual Installment Method” means annual
installment payments over the number of years selected by the Participant in
accordance with this Plan. The Account Balance of the Participant will be
calculated as of the close of business on or around the Participant’s Benefit
Distribution Date. The annual installment will be calculated by multiplying this
balance by a fraction, the numerator of which is one, and the denominator of
which is the remaining number of annual payments due the Participant. By way of
example, if the Participant elects a 10-year Annual Installment Method, the
first payment will be 1/10 of the Account Balance, calculated as described in
this definition. The following year, the payment will be 1/9 of the Account
Balance, calculated as described in this definition. Each annual installment
shall be calculated and paid on or around the anniversary of the Participant’s
Benefit Distribution Date.

 

1.7                               “Base Annual Salary” means the annual cash
compensation relating to services performed during any calendar year, whether or
not paid in that calendar year or included on the Federal Income Tax Form W-2
for that calendar year, excluding bonuses, commissions, overtime, fringe
benefits, Stock options or other Stock awards, relocation expenses, incentive
payments, non-monetary awards, directors fees and other fees, automobile and
other allowances paid to a Participant for employment services rendered (whether
or not such allowances are included in the Employee’s gross income). Base Annual
Salary will be calculated before reduction for compensation voluntarily deferred
or contributed by the Participant pursuant to any qualified or non-qualified
plans of any Employer and will be calculated to include amounts not otherwise
included in the Participant’s gross income under Code Sections 125, 402(e)(3),
402(h) and 132(f)(4), pursuant to plans established by any Employer; provided,
however, that all such amounts will be included in compensation only to the
extent that, had there been no such plan, the amount would have been payable in
cash to the Employee.

 

1.8                               “Beneficiary” means, with respect to a
Participant, one or more persons, trusts, estates or other entities, designated
in accordance with Article 10, that are entitled to receive benefits under this
Plan upon the Participant’s death.

 

1.9                               “Beneficiary Designation Form” means the form
established from time to time by the Committee that a Participant completes,
signs, and returns to the Committee to designate one or more Beneficiaries.

 

1.10                        “Benefit Distribution Date” means the date upon
which all or an objectively determinable portion of a Participant’s vested
benefits will become eligible for distribution. Except as otherwise provided in
the Plan, a Participant’s Benefit Distribution Date shall be

 

2

--------------------------------------------------------------------------------



 

determined based on the earliest to occur of an event or scheduled date set
forth in Articles 4 through 9, as applicable.

 

1.11                        “Board” means the board of directors of the Company.

 

1.12                        “Change in Control” means any of the following
events:

 

(a)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, the “Act”) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of fifty
percent (50%) or more of either (1) the then outstanding shares of the Company
(the “Outstanding Company Shares”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this Subsection (a), the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Company; (B) any acquisition by the Company; (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (D) any acquisition pursuant to a
transaction which complies with clauses (1), (2) and (3) of Subsection
(c) below; or

 

(b)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company; or

 

(c)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (each, a
“Corporate Transaction”), in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Shares and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation or other
entity resulting from such Corporate Transaction (including, without limitation,
a corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction of the Outstanding Company
Shares and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any employee benefit plan or related trust of the Company or
such corporation resulting from such Corporate Transaction) beneficially owns,
directly

 

3

--------------------------------------------------------------------------------



 

or indirectly, twenty percent (20%) or more of, respectively, the then
outstanding shares of the corporation resulting from such Corporate Transaction
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership of the Company existed
prior to the Corporate Transaction and (3) at least a majority of the members of
the board of directors of the corporation (or other governing board of a
non-corporate entity) resulting from such Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Corporate Transaction; or

 

(d)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

 

Each of the foregoing events shall only be deemed to be a Change in Control for
purposes of Article 9 of the Plan to the extent such event qualifies as a
“change in control event” for purposes of Section 409A of the Code and the
regulations issued thereunder.

 

1.13                        “Claimant” has the meaning set forth in
Section 15.1.

 

1.14                        “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

 

1.15                        “Committee” means the committee described in
Article 13.

 

1.16                        “Company” means Penn National Gaming, Inc., a
Pennsylvania corporation, and any successor to all or substantially all of the
Company’s assets or business.

 

1.17                        “Company Contribution Account” means (a) the sum of
the Participant’s Annual Company Contribution Amounts, plus (b) amounts credited
in accordance with all the applicable crediting provisions of this Plan that
relate to the Participant’s Company Contribution Account, less (c) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.

 

4

--------------------------------------------------------------------------------



 

1.18                        “Compensation” means all cash remuneration paid to
the Employee by the Company which is required to be reported as compensation on
the Employee’s Form W-2 and shall also include compensation which is not
currently includible in gross income by reason of the application of Code
Sections 125, 402(e)(3), 132(f)(4) and 402(h)(1)(B); provided, however, that
Compensation shall not include any income recognized as a result of an Employee
exercising a nonqualified Stock option.

 

1.19                        “Deduction Limitation” means the following described
limitation on a benefit that may otherwise be distributable pursuant to the
provisions of this Plan. Except as otherwise provided herein, this limitation
will be applied to all distributions that are “subject to the Deduction
Limitation” under this Plan. If an Employer determines in good faith prior to a
Change in Control that there is a reasonable likelihood that any compensation
paid to a Participant for a taxable year of the Employer would not be deductible
by the Employer solely by reason of the limitation under Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution to the Participant pursuant to this Plan prior to the
Change in Control is deductible, to the extent permitted by Treas. Reg. §
1.409A-2(b)(7)(i), the Employer may defer all or any portion of a distribution
under this Plan. Any amounts deferred pursuant to this limitation will continue
to be credited/debited with additional amounts in accordance with Section 3.9
even if the amount is being paid out in installments. The amounts so deferred
and amounts credited thereon shall be distributed to the Participant or his or
her Beneficiary (in the event of the Participant’s death) at the earliest
possible date, as determined by the Employer in good faith, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Employer during which the distribution is made will not be limited
by Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
will not apply to any distributions made after a Change in Control.

 

1.20                        “Deferral Account” means (a) the sum of all of a
Participant’s Annual Deferral Amounts, plus (b) amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to the
Participant’s Deferral Account, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

1.21                        “Disability” means that a Participant is either
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident or
health plan covering employees of the Company. A Participant shall be deemed to
have a Disability if determined to be disabled in accordance with the terms of
the applicable long-term disability insurance

 

5

--------------------------------------------------------------------------------



 

program maintained by the Participant’s Employer, provided that the definition
of “disability” applied under such long-term disability insurance program
complies with the requirements of this Section. Determinations relating to the
existence of a Disability shall be made by the Committee, in its sole
discretion.

 

1.22                        “Disability Benefit” means the benefit described in
Article 8.

 

1.23                        “Effective Date” means April 4, 2013. The Plan was
originally effective as of January 1, 2005.

 

1.24                        “Election Form” means the form established from time
to time by the Committee that a Participant completes, signs, and returns to the
Committee to make an election under the Plan.

 

1.25                        “Employee” means a person who is an employee of any
Employer.

 

1.26                        “Employer(s)” means the Company and any of its
subsidiaries or affiliates (now in existence or subsequently formed or acquired)
that have been selected by the Board to participate in the Plan and that have
adopted the Plan as a participating Employer. A list of the Employers is set
forth in Appendix A hereto.

 

1.27                        “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

1.28                        “Measurement Fund” means those certain mutual funds
selected by the Committee for the purpose of determining the value of a
Participant’s Account Balance.

 

1.29                        “Participant” means any Employee (a) who is selected
to participate in the Plan, (b) who elects to participate in the Plan; (c) who
signs a Plan Agreement, an Election Form, and a Beneficiary Designation Form;
(d) whose signed Plan Agreement, Election Form and Beneficiary Designation
Form are accepted by the Committee; (e) who commences participation in the Plan;
and (f) whose Plan Agreement has not terminated.

 

1.30                        “Plan” means the Penn National Gaming, Inc. Deferred
Compensation Plan, as evidenced by this instrument and by each Plan Agreement,
as they may be amended from time to time.

 

1.31                        “Plan Agreement” means a written agreement, as
amended from time to time, that is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer will provide for the entire benefit to which the Participant is
entitled under the Plan. If there is more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer will supersede
all previous Plan Agreements in their entirety and will govern the Participant’s
entitlement to benefits under the Plan. The terms of any Plan Agreement may be
different for any

 

6

--------------------------------------------------------------------------------



 

Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

 

1.32                        “Plan Year” means, except as provided in
Section 1.46, the calendar year.

 

1.33                        “Pre-Retirement Survivor Benefit” means the benefit
set described in Article 6.

 

1.34                        “Retirement,” “Retire(s)” or “Retired” means, with
respect to an Employee, termination of employment from all Employers for any
reason other than a leave of absence, death, or Disability on or after the
attainment of age sixty-five (65).

 

1.35                        “Retirement Benefit” means the benefit in Article 5.

 

1.36                        “Rollover Account” means (a) the sum of a
Participant’s Rollover Amount, plus (b) amounts credited in accordance with all
the applicable crediting provisions of this Plan that relate to the
Participant’s Rollover Account, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Rollover Account.

 

1.37                        “Rollover Amount” means the amount described in
Section 3.6.

 

1.38                        “Separation from Service” means a termination of
services provided by a Participant to his Employer, whether voluntary or
involuntary, other than by reason of Retirement, death or Disability, as
determined by the Committee in accordance with the Treas. Reg. § 1.409A-1(h).

 

1.39                        “Specified Employee” means any Participant who has
determined to be a “key employee” (as defined under Code Section 416(i) without
regard to paragraph (5) thereof) for the applicable period, as determined
annually by the Committee in accordance with Treas. Reg. §1.409A-1(i). As of the
Effective Date and until such time as the Committee determines to utilize
another methodology, a Specified Employee must be classified by the Company as a
member of one of the following categories of Employees: (i) a Level One
Employee, (ii) a Level Two Employee or (iii) a General Manager of a wholly owned
subsidiary of the Company.

 

1.40                        “Stock” means Company common stock or any other
equity securities of the Company designated by the Committee.

 

1.41                        “Termination Benefit” means the benefit described in
Article 7.

 

1.42                        “Trust” means one or more trusts established
pursuant to the Trust Agreement.

 

7

--------------------------------------------------------------------------------



 

1.43                        “Trust Agreement” means the Trust Agreement between
the Trustee and the Company, as amended from time to time.

 

1.44                        “Trustee” means the trustee of the Trust and any
successor trustee.

 

1.45                        “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or the
Participant’s dependent (as defined in Code Section 152 without regard to
paragraphs (b)(1), (b)(2) and (d)(1)(B) thereof), (b) the loss of a
Participant’s property due to casualty, or (c) such other similar extraordinary
and unforeseeable circumstances arising as a result of the events beyond the
control of the Participant, all is determined by the Committee, in its sole
discretion, based on the relevant facts and circumstances.

 

1.46                        “Year of Service” means a Year of Service as
determined pursuant to the terms of the Penn National Gaming, Inc. 401(k) Plan;
provided, however, that the term “Plan Year” as utilized therein shall mean the
12-month period commencing on November 1 and ending on October 31.

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1                               Selection by Committee. Participation in the
Plan will be limited to a select group of management and highly compensated
Employees of the Employers, as determined by the Committee, in its sole
discretion.

 

2.2                               Enrollment Requirements. As a condition of
participation, each selected Employee will complete, execute, and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation
Form by the deadline(s) established by the Committee in accordance with the
applicable provisions of the Plan. In addition, the Committee will establish
from time to time such other enrollment requirements as it determines, in its
sole discretion, are necessary.

 

2.3                               Eligibility; Commencement of Participation.
Provided that an Employee selected to participate in the Plan has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, that Employee will commence participation in the Plan on the first
day of the month following the month in which the Employee completes all
enrollment requirements. If an Employee fails to meet all such requirements
within the period required, in accordance with Section 2.2, that Employee will
not be eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.

 

8

--------------------------------------------------------------------------------



 

2.4                               Termination of Participation and/or Deferrals.
If the Committee determines in good faith that a Participant no longer qualifies
as a member of a select group of management or highly compensated employees, as
membership in that group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Committee will have the right, in its sole
discretion, to (a) terminate any deferral election the Participant has made for
the remainder of the Plan Year in which the Participant’s membership status
changes and (b) prevent the Participant from making future deferral elections.

 

ARTICLE 3
Deferral Commitments/Company Contribution/Crediting/Taxes

 

3.1                               Minimum Deferrals.

 

(a)                                 Base Annual Salary and Annual Bonus. For
each Plan Year, a Participant may elect to defer, as his or her Annual Deferral
Amount, a percentage of Base Annual Salary and/or Annual Bonus; provided,
however, that a Participant must elect to defer a sum of Base Annual Salary
and/or Annual Bonus of at least $3,000.

 

(b)                                 If an election is made for less than stated
minimum amounts, or if no election is made, the amount deferred will be zero.

 

(c)                                  Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum deferral shall be an amount equal to the minimum set
forth above, multiplied by a fraction, the numerator of which is the number of
complete months remaining in the Plan Year and the denominator of which is 12.

 

3.2                               Maximum Deferral. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount up to 90%
of his Base Annual Salary and/or Annual Bonus. Notwithstanding the foregoing, if
a Participant first becomes a Participant after the first day of a Plan Year,
the maximum Annual Deferral Amount will be limited to the amount of Compensation
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.

 

3.3          Election to Defer; Effect of Election Form.

 

(a)                                 First Plan Year. In connection with a
Participant’s commencement of participation in the Plan, the Participant will
make an irrevocable deferral election for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan. For these elections to be
valid, the Election Form must be completed and signed by the Participant, timely
delivered to the Committee (in accordance with Section 2.2

 

9

--------------------------------------------------------------------------------



 

above, but in no event later than the December 31st preceding the Plan Year in
which such compensation shall be earned), and accepted by the Committee.

 

(b)                                 Subsequent Plan Years. For each succeeding
Plan Year, a Participant may make an irrevocable deferral election for that Plan
Year, and such other elections as the Committee deems necessary or desirable
under the Plan, by timely delivering to the Committee, in accordance with its
rules and procedures, before the end of the Plan Year preceding the Plan Year
for which the election is made and in which such compensation shall be earned, a
new Election Form. If the Participant does not timely deliver an Election
Form for a Plan Year, the Participant’s Annual Deferral Amount will be zero for
that Plan Year.

 

(c)                                  New Participants. An eligible Employee who
first becomes eligible to participate in the Plan on or after the beginning of a
Plan Year may be permitted to make an election to defer a portion of his Base
Annual Salary and/or Annual Bonus attributable to his services to be performed
after such election, provided that the Participant submits an Election Form to
the Committee on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.

 

3.4                               Withholding of Annual Deferral Amounts. For
each Plan Year, the Base Annual Salary portion of the Annual Deferral Amount
will be withheld from each regularly scheduled Base Annual Salary payroll in
equal amounts, as adjusted from time to time for increases and decreases in Base
Annual Salary. The Annual Bonus portion of the Annual Deferral Amount will be
withheld at the time the Annual Bonus is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.

 

3.5                               Annual Company Contribution Amount. The
Company shall credit to the Account of each Participant an amount equal to 50%
of the Participant’s Annual Deferral Amounts up to a maximum credit of 5%. For
each Plan Year, the Company, in its sole discretion, may, but is not required
to, credit any amount it desires to any Participant’s Company Contribution
Account under this Plan. The amount so credited to a Participant may be smaller
or larger than the amount credited to any other Participant, and the amount
credited to any Participant for a Plan Year may be zero, even though one or more
other Participants receive an Annual Company Contribution Amount for that Plan
Year. All discretionary contributions to a Participant’s Company Contribution
Account shall be subject to the approval of the Board.

 

3.6                               Rollover Amount. Upon the effective date of
his participation in the Plan, a Participant may elect to have his account
balance or accrued benefit in any other nonqualified deferred compensation or
nonqualified retirement plan maintained by an Employer transferred to this Plan
and credited to his Account hereunder.

 

10

--------------------------------------------------------------------------------



 

3.7                               Investment of Trust Assets. The Trustee of the
Trust will be authorized, upon written instructions received from the Committee
or an investment manager appointed by the Committee, to invest and reinvest the
assets of the Trust in accordance with the Trust Agreement, including the
disposition of Stock and reinvestment of the proceeds in one or more investment
vehicles designated by the Committee.

 

3.8                               Vesting.

 

(a)                                 A Participant will be 100% vested at all
times in his or her Deferral Account.

 

(b)                                 Except as otherwise provided herein, a
Participant will become vested in his or her Company Contribution Account in
accordance with the following schedule:

 

Years of Service on Date of
Termination of Employment

 

Vested Percentage of Company
Contribution Account

 

Less than 1 year

 

0

%

1 year

 

20

%

2 years

 

40

%

3 years

 

60

%

4 years

 

80

%

5 years or more

 

100

%

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 3.8, in the event of a Participant’s death or
Retirement, or in the event of a Change in Control, a Participant’s Company
Contribution Account will immediately become 100% vested (if it is not already
100% vested in accordance with the above vesting schedule).

 

(d)                                 Notwithstanding subsection (c), the vesting
schedule for a Participant’s Company Contribution Account will not be
accelerated to the extent that the Committee determines that acceleration would
cause the deduction limitations of Code Section 280G to become effective. In the
event that all of a Participant’s Company Contribution Account is not vested
pursuant to such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Code Section 280G. In that case, the Committee must provide to the Participant
within 30 business days of receipt such a request an opinion from a nationally
recognized accounting firm selected by the Participant (the “Accounting Firm”).
The opinion will state the Accounting Firm’s opinion that any limitation in the
vested percentage under this Plan is necessary to avoid the limits of Code
Section 280G and contain supporting calculations. The Company will pay the cost
of obtaining the opinion. If the vesting schedule for a Participant’s Company
Contribution Account is not accelerated due to the application of this

 

11

--------------------------------------------------------------------------------



 

Section 3.8(d) and the Participant’s employment with the Employer is
involuntarily terminated subsequent to the Change in Control that would have
resulted in the acceleration of the vesting schedule but for the application of
this Section 3.8(d), the Participant’s Company Contribution Account will
immediately become 100% vested (if it is not already 100% vested in accordance
with the vesting schedule set forth in Section 3.8(b)).

 

(e)                                  Notwithstanding anything to the contrary
herein, no Participant will be eligible to receive benefits under the Plan that
are credited to his or her Company Contribution Account if he or she violates
the terms and conditions of any agreement or Company policy relating to matters
of confidentiality or trade secrets of the Company, competition with the
Company, solicitation of employees or customers of the Company, or engages in
embezzlement, theft, fraud or any felony or any other act that is materially
injurious to the Company. The determination as to whether a Participant has
engaged in any such impermissible activity shall be made by the Committee, in
its sole discretion.

 

(f)                                   In the event that any portion of a
Participant’s Account is forfeited by reason of it not being fully vested or as
a result of a divestiture pursuant to Section 3.8(e), any such forfeiture shall
remain the property of the Company. The Committee may, however, in its sole
discretion, elect to allocate all or a portion of any such forfeiture to the
Accounts of any other Participants in the Plan in such manner and at such time
as the Committee may determine.

 

(g)                                  In the event of a Participant’s Disability
or involuntary termination of employment (except as is described in
Section 3.8(d)), the Committee may, in its sole discretion, accelerate the
vesting schedule for a Participant’s Company Contribution Account.

 

3.9                               Crediting/Debiting of Account Balances. In
accordance with, and subject to, the rules and procedures that are established
from time to time by the Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Account in accordance with the following
rules:

 

(a)                                 Election of Measurement Funds. A
Participant, in connection with his or her initial deferral election under
Section 3.3(a) above, will elect, on the Election Form, the Measurement Fund to
be used to determine the additional amounts to be credited to his or her Account
for the first day in which the Participant commences participation in the Plan,
and continuing thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the next sentence.
Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting an Election
Form to the Committee that

 

12

--------------------------------------------------------------------------------



 

is accepted by the Committee, to add or delete one or more Measurement
Fund(s) to be used to determine the additional amounts to be credited to his or
her Account or to change the portion of his or her Account allocated to each
previously or newly elected Measurement Fund. If an election is made in
accordance with the previous sentence, it will apply to the next business day
and continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

 

(b)                                 Proportionate Allocation. In making any
election described in Section 3.8 (a) above, the Participant must specify on the
Election Form, in increments of one percentage point (1%), the percentage of his
or her Account to be allocated to a Measurement Fund (as if the Participant was
making an investment in that Measurement Fund with that portion of his or her
Account).

 

(c)                                  Crediting or Debiting Method. The
performance of each elected Measurement Fund (either positive or negative) will
be determined by the Committee, in its sole discretion, based on the performance
of the Measurement Funds themselves. A Participant’s Account will be credited or
debited on a daily basis based on the performance of each Measurement Fund
selected by the Participant, as determined by the Committee, in its sole
discretion, as though (1) a Participant’s Account were invested in the
Measurement Fund(s) selected by the Participant, in the percentages applicable
to that day, at the closing price on that date; (2) the portion of the Annual
Deferral Amount that was actually deferred during any business day were invested
in the Measurement Fund(s) selected by the Participant, in the percentages
applicable to that day, no later than the close of business on the first
business day after the day on which the amounts are actually deferred from the
Participant’s Base Annual Salary through reductions in his or her payroll, at
the closing price on that date; and (3) any distribution made to a Participant
that decreases the Participant’s Account ceased being invested in the
Measurement Fund(s), in the percentages applicable to the day, no earlier than
one business day prior to the distribution, at the closing price on that date.
The Participant’s Rollover Amount will be credited to his or her Account for
purposes of this Section 3.9 (c) as of the close of business on the Effective
Date or, if later, the first day of the Participant’s participation in the Plan.
The Participant’s Annual Company Contribution Amount will be credited to his or
her Company Contribution Account for purposes of this Section 3.9 (c) as of the
close of business on the date selected by the Committee, in its sole discretion.

 

(d)                                 No Actual Investment. Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any Measurement Fund, the allocation to his or her
Account Balance to any Measurement Fund, the calculation of additional amounts,
and the crediting or debiting of those amounts to a Participant’s Account will
not be considered or construed in any manner as an

 

13

--------------------------------------------------------------------------------



 

actual investment of his or her Account Balance in any Measurement Fund. In the
event that the Company or the Trustee, in its own discretion, decides to invest
funds in any or all of the Measurement Funds, no Participant will have any
rights in or to the investments themselves. Without limiting the foregoing, a
Participant’s Account Balance will at all times be a bookkeeping entry only and
will not represent any investment made on his or her behalf by the Company or
the Trust; the Participant will at all times remain an unsecured creditor of the
Company.

 

3.10                        FICA and Other Taxes.

 

(a)                                 Annual Deferral Amounts. For each Plan Year
in which an Annual Deferral Amount is being withheld from a Participant, the
Participant’s Employer(s) will withhold from that portion of the Participant’s
Base Annual Salary and Annual Bonus that is not being deferred, in a manner
determined by the Employers, the Participant’s share of FICA and other
employment taxes on the Annual Deferral Amount. If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.10(a).

 

(b)                                 Company Contribution Account. When a
Participant becomes vested in a portion of his or her Company Contribution
Account, the Participant’s Employer will withhold from the Participant’s Base
Annual Salary and/or Annual Bonus that is not deferred, in a manner determined
by the Employer, the Participant’s share of FICA and other employment taxes. If
necessary, the Committee may reduce the vested portion of the Participant’s
Company Contribution Account to comply with this Section 3.10(b).

 

(c)                                  Distributions. The Participant’s Employer,
or the Trustee of the Trust, will withhold from any payments made to a
Participant under this Plan all federal, state, and local income, employment,
and other taxes required to be withheld by the Employer or the Trustee, in
connection with those payments, in amounts and in a manner to be determined in
the sole discretion of the Employer and the Trustee.

 

ARTICLE 4
Scheduled Distributions; Unforeseeable Emergencies

 

4.1                               Scheduled Distributions. In connection with
each election to defer an Annual Deferral Amount, a Participant may elect to
receive a scheduled distribution from the Plan with respect to the Annual
Deferral Amount. Subject to the Deduction Limitation, the distribution will be a
lump sum payment in an amount that is equal to the Annual Deferral Amount plus
amounts credited or debited in the manner provided in Section 3.9 above on that
amount, determined at the time that the distribution becomes payable (rather
than the date of a Separation from Service). The Benefit Distribution Date for
the amount subject to a scheduled distribution election shall be the within 30
days after the last day of any Plan

 

14

--------------------------------------------------------------------------------



 

Year designated by the Participant, which may be no sooner than three Plan Years
after the end of the Plan Year to which the Participant’s deferral election
relates, unless otherwise provided on an Election Form approved by the
Committee. Subject to the Deduction Limitation and the other terms and
conditions of this Plan, each scheduled distribution elected will be paid out
during a thirty (30)-day period commencing immediately after the last day of any
Plan Year designated by the Participant.

 

4.2                               Other Benefits Take Precedence Over Scheduled
Distributions. If an event occurs that triggers a benefit under Article 5, 6, 7,
8 or 9, any Annual Deferral Amount, plus amounts credited or debited on them,
that is subject to a scheduled distribution election under Section 4.1 will not
be paid in accordance with Section 4.1 but will be paid in accordance with the
other applicable Article.

 

4.3                               Suspensions for Unforeseeable Emergencies. If
a Participant (or, after a Participant’s death, his or her Beneficiary)
experiences an Unforeseeable Emergency, the Participant (or Beneficiary) may
petition the Committee to (a) suspend any deferrals required to be made by a
Participant and/or (b) receive a partial or full payout from the Plan. The
payout will not exceed the lesser of the Participant’s vested Account Balance,
calculated as if the Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, State, or local income taxes or penalties reasonable
anticipated as a result of the distribution. A Participant shall not be eligible
to receive a payout from the Plan to the extent that the Unforeseeable Emergency
is or may be relieved (a) through reimbursement or compensation by insurance or
otherwise, (b) by liquidation of the Participant’s assets, to the extent that
the liquidation of such assets would not itself cause a severe financial
hardship or (c) by cessation of deferrals under the Plan. If, subject to the
sole discretion of the Committee, the petition for a suspension and/or payout is
approved, suspension will take effect upon the date of approval, and any payout
will be made within 30 days of the date of approval. The payment of any amount
under this Section 4.3 will not be subject to the Deduction Limitation.

 

ARTICLE 5
Retirement Benefit

 

5.1                               Retirement Benefit. Subject to the Deduction
Limitation, a Participant who Retires will receive, as a Retirement Benefit, his
or her Account Balance.

 

5.2                               Payment of Retirement Benefit.

 

(a)                                 A Participant, in connection with his or her
commencement of participation in the Plan, will elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5 or 10 years. On the Election Form, the Participant may
also elect to defer commencement of the Retirement

 

15

--------------------------------------------------------------------------------



 

Benefit to a later date, not later than five (5) years after the date on which
the Participant retires. If a Participant does not make any election with
respect to the payment of the Retirement Benefit, then that benefit will be
payable in a lump sum. Unless the Participant has effectively elected a deferred
payment commencement date, a lump sum payment will be made, or installment
payments will commence, on the later of (i) the first day after the end of the
six (6)-month period immediately following the date on which the Participant
Retires if the Participant is a Specified Employee or (ii) within thirty (30)
days after the last day of the Plan Year in which the Participant Retires. Any
payment made will be subject to the Deduction Limitation.

 

(b)                                 A Participant may change the form of payment
for the Retirement Benefit by submitting an Election Form to the Committee in
accordance with the following criteria:

 

(i)            the election shall not take effect until at least 12 months after
the date on which the election is made;

 

(ii)           the new Benefit Distribution Date for the Participant’s
Retirement Benefit shall be at least five (5) years after the Benefit
Distribution Date that would have otherwise been applicable to such benefits;
and

 

(iii)          the election must be made at least 12 months prior to the Benefit
Distribution Date that would have otherwise been applicable to the Participant’s
Retirement Benefit.

 

5.3                               Death Prior to Completion of Retirement
Benefit. If a Participant dies after Retirement but before the Retirement
Benefit is paid in full, the Participant’s unpaid Retirement Benefit payments
will continue and will be paid to the Participant’s Beneficiary over the
remaining number of years and in the same amounts as that benefit would have
been paid to the Participant had the Participant survived. Despite the
foregoing, if the Participant’s Account Balance at the time of his or her death
is less than the dollar limitation set forth in Code Section 402(g)(1)(B) then
in effect, the Committee may determine, in its sole discretion, to distribute
the benefit in the form of a lump sum. The lump sum payment will be made within
30 days after the last day of the Plan Year in which the Committee is provided
with proof, satisfactory to the Committee, of the Participant’s death.

 

ARTICLE 6
Pre-Retirement Survivor Benefit

 

6.1                               Pre-Retirement Survivor Benefit. Subject to
the Deduction Limitation, the Participant’s Beneficiary will receive a
Pre-Retirement Survivor Benefit equal to the Participant’s

 

16

--------------------------------------------------------------------------------



 

Account Balance if the Participant dies before he or she Retires, experiences a
Separation from Service, or suffers a Disability.

 

6.2                               Payment of Pre-Retirement Survivor Benefit. A
Participant, in connection with his or her commencement of participation in the
Plan, will elect on an Election Form whether his or her Beneficiary will receive
the Pre-Retirement Survivor Benefit in a lump sum or pursuant to an Annual
Installment Method of 5 or 10 years. If a Participant does not make any election
with respect to the payment of the Pre-Retirement Survivor Benefit, then the
benefit will be paid in a lump sum. Despite the foregoing, if the Participant’s
Account Balance at the time of his or her death is less than the dollar
limitation set forth in Code Section 402(g)(1)(B) then in effect, payment of the
Pre-Retirement Survivor Benefit will be made in a lump sum payment. The lump sum
payment will be made within 30 days after the last day of the Plan Year in which
the Committee is provided with proof, satisfactory to the Committee, of the
Participant’s death. Any payment made will be subject to the Deduction
Limitation.

 

ARTICLE 7
Termination Benefit

 

7.1                               Termination Benefit. Except as provided in
Section 3.8(e) and subject to the Deduction Limitation, the Participant will
receive a Termination Benefit, which will be equal to the Participant’s vested
Account Balance, if a Participant experiences a Separation from Service prior to
his or her Retirement, death, or Disability.

 

7.2                               Payment of Termination Benefit. The
Termination Benefit shall be paid in a lump sum. The lump sum payment shall be
made on the later of (i) the first day after the end of the six (6)-month period
immediately following the date on which the Participant experiences the
Separation from Service if the Participant is a Specified Employee or
(ii) within sixty (60) days after the last day of the Plan Year in which the
Participant experiences the Separation from Service. Any payment made shall be
subject to the Deduction Limitation.

 

ARTICLE 8
Disability Waiver and Benefit

 

8.1                               Disability Waiver.

 

(a)                                 Waiver of Deferral. A Participant who is
determined by the Committee to be suffering from a Disability may be excused
from fulfilling that portion of the Annual Deferral Amount commitment that would
otherwise have been withheld from a Participant’s Base Annual Salary and/or
Annual Bonus for the Plan Year during which the Participant first suffers a
Disability. During the period of Disability, the Participant will not be allowed
to make any additional deferral elections (unless otherwise determined by the
Committee, in its sole discretion) but

 

17

--------------------------------------------------------------------------------



 

will continue to be considered a Participant for all other purposes of this
Plan, including, but not limited to, the vesting provisions set forth in
Section 3.8.

 

(b)                                 Return to Work. If a Participant returns to
employment with an Employer after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment or service and for every Plan Year thereafter while a Participant
in the Plan, provided that the deferral elections are otherwise allowed under
the Plan and an Election Form is delivered to and accepted by the Committee for
each such election in accordance with Section 3.3 above.

 

8.2                               Disability; Continued Eligibility. For benefit
purposes under this Plan, a Participant suffering a Disability will continue to
be considered to be employed and will be eligible for the benefits provided for
in Articles 4, 5, 6, 7 or 9, in accordance with the provisions of those
Articles. If the Participant’s employment with the Employer is actually
terminated, the Participant will be deemed to have Retired as of the date the
Participant’s termination of employment. In that case, the Participant will
receive a Retirement Benefit in accordance with Article 5; provided, however,
that if the Participant is not otherwise 100% vested in his Company Contribution
Account on such date, the extent to which the vesting of his Company
Contribution Account will be accelerated (if any) shall be determined by the
Committee, in its sole discretion. Any payment made shall be subject to the
Deduction Limitation.

 

ARTICLE 9
Change In Control Benefit

 

9.1                               Change In Control Benefit. In the event of a
Change in Control, a Participant will receive his or her Account Balance (the
“Change In Control Benefit”).

 

9.2                               Payment of Change In Control Benefit. The
Change In Control Benefit, if any, shall be calculated as of the close of
business on or around a Participant’s Benefit Distribution Date, as determined
by the Committee, and paid to the Participant within sixty (60) days after the
date of the Change in Control.

 

ARTICLE 10
Beneficiary Designation

 

10.1                        Beneficiary. Each Participant will have the right,
at any time, to designate his or her Beneficiary(ies) (both primary as well as
contingent) to receive any benefits payable under the Plan upon the
Participant’s death. The Beneficiary designated under this Plan may be the same
as or different from the beneficiary designation under any other plan of an
Employer in which the Participant participates.

 

18

--------------------------------------------------------------------------------



 

10.2                        Beneficiary Designation; Change. A Participant will
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form and returning it to the Committee or its designated agent. A
Participant will have the right to change a Beneficiary by completing, signing,
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. Upon the
Committee’s acceptance of a new Beneficiary Designation Form, all Beneficiary
designations previously filed will be canceled. The Committee will be entitled
to rely on the last Beneficiary Designation Form filed by the Participant and
accepted by the Committee prior to his or her death.

 

10.3                        Acknowledgment. No designation or change in
designation of a Beneficiary will be effective until received and acknowledged
in writing by the Committee or its designated agent.

 

10.4                        No Beneficiary Designation. If a Participant fails
to designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above, or
if all designated Beneficiaries predecease the Participant or die prior to
complete distribution of the Participant’s benefits, then the Participant’s
surviving spouse will be deemed to be his or her designated Beneficiary. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary will be payable to the executor or personal representative
of the Participant’s estate.

 

10.5                        Doubt as to Beneficiary. If the Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Committee will have the right, exercisable in its sole discretion, to cause
the Participant’s Employer to withhold the payments until this matter is
resolved to the Committee’s satisfaction.

 

10.6                        Discharge of Obligations. The payment of benefits
under the Plan to a Beneficiary will fully and completely discharge all
Employers and the Committee from all further obligations under this Plan with
respect to the Participant and his or her Beneficiary, and that Participant’s
Plan Agreement will terminate upon such full payment of benefits.

 

ARTICLE 11
Leave of Absence

 

11.1                        Paid Leave of Absence. If a Participant is
authorized by the Participant’s Employer for any reason to take a paid leave of
absence from the employment of the Employer, the Participant will continue to be
considered employed by the Employer and the Annual Deferral Amount will continue
to be withheld during the paid leave of absence in accordance with Section 3.3.

 

11.2                        Unpaid Leave of Absence. If a Participant is
authorized by the Participant’s Employer for any reason to take an unpaid leave
of absence from the employment of the Employer, the

 

19

--------------------------------------------------------------------------------



 

Participant will continue to be considered employed by the Employer, and the
Participant will be excused from making deferrals until the earlier of the date
the leave of absence expires or the date the Participant returns to a paid
employment status. Upon that expiration or return, deferrals will resume for the
remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral will be withheld.

 

ARTICLE 12
Termination, Amendment or Modification

 

12.1                        Termination. Although each Employer anticipates that
it will continue to participate in the Plan for an indefinite period of time,
there is no guarantee that the Company will continue the Plan, or that any
Employer will continue to participate in the Plan, or that the Company will not
terminate the Plan at any time in the future. Accordingly, each Employer
reserves the right to discontinue its participation in the Plan at any time, and
the Company reserves the right to terminate the Plan at any time by action of
Board. A participating Employer may terminate its participation in the Plan at
any time with respect to any or all of its participating Employees by action of
its board of directors. Upon the termination of the Plan with respect to any
Employer, the Plan Agreements of the affected Participants who are employed by
that Employer will terminate, and their Account Balances, determined as if they
had experienced a Separation from Service on the date of Plan termination, will
be paid to the Participants in a lump sum. The termination of the Plan will not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination. Any
distributions pursuant to this Section 12.1, will be subject to the following
conditions:

 

(a)                                 the termination of Plan does not occur
proximate to a downturn in the financial health of the Company;

 

(b)                                 the Company terminates and liquidates all
agreements, methods, programs and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs and other arrangements under Treas. Reg. § 1.409A-1(c) if the same
Participant had deferrals of compensation under all such agreements, methods,
programs and other arrangements that are terminated and liquidated;

 

(c)                                  no payments from the Plan are made within
12 months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan other than payments that would be payable under
the terms of the Plan if action to terminate and liquidate the Plan had not
occurred;

 

(d)                                 all payments under the Plan are made within
24 months of the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan; and

 

20

--------------------------------------------------------------------------------



 

(e)                                  the Company does not adopt a new Plan that
would be aggregated with any terminated Plan under Treas. Reg. § 1.409A-1(c) any
time within three years following the date that the Company takes all necessary
action to irrevocably terminate and liquidate the Plan.

 

12.2                        Amendment. The Company may, at any time, amend or
modify the Plan in whole or in part by the action of its Board; provided,
however, that: (a) no amendment or modification will be effective to decrease or
restrict the value of a Participant’s Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Separation from Service as of the effective date of the amendment
or modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification, and (b) no amendment or
modification of this Section 12.2 or Section 13.2 of the Plan will be effective.
The amendment or modification of the Plan will not affect any Participant or
Beneficiary who has become entitled to the payment of benefits under the Plan as
of the date of the amendment or modification; provided, however, that, in the
event of a Change in Control, the Employer will accelerate installment payments
by paying the Account Balance in a lump sum pursuant to Section 9.2.

 

12.3                        Plan Agreement. Despite the provisions of Sections
12.1 and 12.2 above, if a Participant’s Plan Agreement contains benefits or
limitations that are not in this Plan document, the Employer may only amend or
terminate those provisions with the consent of the Participant.

 

12.4                        Effect of Payment. The full payment of the
applicable benefit under Articles 4, 5, 6, 7, 8 or 9 of the Plan will completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement will
terminate.

 

ARTICLE 13
Administration

 

13.1                        Committee Duties. Except as otherwise provided in
this Article 13, this Plan will be administered by the Committee. The Committee
will have the discretion and authority to (a) make, amend, interpret, and
enforce all appropriate rules and regulations for the administration of this
Plan and (b) decide or resolve any and all questions, including interpretations
of this Plan that arise in connection with the Plan. When making a determination
or calculation, the Committee will be entitled to rely on information furnished
by a Participant or an Employer.

 

13.2                        Administration Upon Change In Control. For purposes
of this Plan, the Committee will be the “Administrator” at all times prior to
the occurrence of a Change in Control. Upon

 

21

--------------------------------------------------------------------------------



 

and after the occurrence of a Change in Control, the “Administrator” will be an
independent third party selected by the Trustee and approved by the individual
who, immediately prior to that event, was the Company’s Chief Executive Officer
or, if not so identified, the Company’s highest ranking officer (the “Ex-CEO”).
The Administrator will have the discretionary power to determine all questions
arising in connection with the administration of the Plan and the interpretation
of the Plan and Trust including, but not limited to, benefit entitlement
determinations; provided, however, that upon and after the occurrence of a
Change in Control, the Administrator will have no power to direct the investment
of Plan or Trust assets or select any investment manager or custodial firm for
the Plan or Trust. Upon and after the occurrence of a Change in Control, the
Company must: (a) pay all reasonable administrative expenses and fees of the
Administrator; (b) indemnify the Administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Administrator under this Plan, except
with respect to matters resulting from the negligence or willful misconduct of
the Administrator or its employees or agents; and (c) supply full and timely
information to the Administrator on all matters relating to the Plan, the Trust,
the Participants, and their Beneficiaries, the Account Balances of the
Participants, the date and circumstances of the Retirement, Disability, death,
or Separation from Service of the Participants, and such other pertinent
information as the Administrator may reasonably require. Upon and after a Change
in Control, the Administrator may be terminated (and a replacement appointed) by
the Trustee only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Administrator may not be terminated by the Company.

 

 

13.3                        Agents. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to any Employer.

 

13.4                        Binding Effect of Decisions. The decision or action
of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation, and application of the Plan
and the rules and regulations promulgated under the Plan will be final and
conclusive and binding upon all persons having any interest in the Plan.

 

13.5                        Indemnity of Committee. All Employers will indemnify
and hold harmless the members of the Committee, any Employee to whom the duties
of the Committee may be delegated, and the Administrator, against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee, any of its members, any such Employee, or the
Administrator.

 

13.6                        Employer Information. To enable the Committee and
the Administrator to perform their functions, the Company and each Employer will
supply full and timely information to the Committee or Administrator, as the
case may be, on all matters relating to the

 

22

--------------------------------------------------------------------------------



 

compensation of its Participants, the date and circumstances of the Retirement,
Disability, death, or circumstances of the Retirement, Disability, death, or
Separation from Service of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.

 

ARTICLE 14
Other Benefits and Agreements

 

14.1                        Coordination with Other Benefits. The benefits
provided for a Participant and Participant’s Beneficiary under the Plan are in
addition to any other benefits available to that Participant or Beneficiary
under any other plan or program for employees of the Participant’s Employer. The
Plan will supplement and will not supersede, modify or amend any other such plan
or program except as may otherwise be expressly provided.

 

ARTICLE 15
Claims Procedures

 

15.1                        Presentation of Claim. Any Participant or
Beneficiary of a deceased Participant (such Participant or Beneficiary being
referred to below as a “Claimant”) may deliver to the Committee a written claim
for a determination with respect to the amounts distributable to such Claimant
from the Plan. If such a claim relates to the contents of a notice received by
the Claimant, the claim must be made within sixty (60) days after such notice
was received by the Claimant. All other claims must be made within 180 days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the Claimant.

 

15.2                        Notification of Decision. The Committee shall
consider a Claimant’s claim within a reasonable time, but no later than ninety
(90) days after receiving the claim. If the Committee determines that special
circumstances require an extension of time for processing the claim, written
notice of the extension shall be furnished to the Claimant prior to the
termination of the initial ninety (90)-day period. In no event shall such
extension exceed a period of ninety (90) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

 

(a)                                 that the Claimant’s requested determination
has been made, and that the claim has been allowed in full; or

 

(b)                                 that the Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:

 

23

--------------------------------------------------------------------------------



 

(1)                                 the specific reason(s) for the denial of the
claim, or any part of it;

 

(2)                                 specific reference(s) to pertinent
provisions of the Plan upon which such denial was based;

 

(3)                                 a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;

 

(4)                                 an explanation of the claim review procedure
set forth in Section 15.3 below; and

 

(5)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

 

15.3                        Review of a Denied Claim. On or before sixty (60)
days after receiving a notice from the Committee that a claim has been denied,
in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Committee a written request for a review of
the denial of the claim. The Claimant (or the Claimant’s duly authorized
representative):

 

(a)                                 may, upon request and free of charge, have
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits;

 

(b)                                 may submit written comments or other
documents; and/or

 

(c)                                  may request a hearing, which the Committee,
in its sole discretion, may grant.

 

15.4                        Decision on Review. The Committee shall render its
decision on review promptly, and no later than sixty (60) days after the
Committee receives the Claimant’s written request for a review of the denial of
the claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial sixty
(60)-day period. In no event shall such extension exceed a period of sixty (60)
days from the end of the initial period. The extension notice shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the benefit determination. In rendering its
decision, the Committee shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

 

(a)                                 specific reasons for the decision;

 

24

--------------------------------------------------------------------------------



 

(b)                                 specific reference(s) to the pertinent Plan
provisions upon which the decision was based;

 

(c)                                  a statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits; and

 

(d)                                 a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a).

 

15.5                        Legal Action. A Claimant’s compliance with the
foregoing provisions of this Article 15 is a mandatory prerequisite to a
Claimant’s right to commence any legal action with respect to any claim for
benefits under this Plan.

 

ARTICLE 16
Trust

 

16.1                        Establishment of the Trust. The Company may choose
to establish a Trust, and, if the Trust is established, each Employer will, at
least annually, transfer to the Trust such assets as the Employer determines, in
its sole discretion, are necessary or desirable to provide, on a present value
basis, for its respective future liabilities created with respect to the Annual
Deferral Amounts, Annual Company Contribution Amounts, and Rollover Amounts for
the Employer’s Employees who are Participants.

 

16.2                        Interrelationship of the Plan and the Trust. The
provisions of the Plan and the Plan Agreement will govern the rights of a
Participant to receive distributions pursuant to the Plan. The provisions of the
Trust will govern the rights of the Employers, Participants, and the creditors
of the Employers to the assets transferred to the Trust. Each Employer will at
all times remain liable to carry out its obligations under the Plan.

 

16.3                        Distributions From the Trust. Each Employer’s
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution will reduce the
Employer’s obligations under this Plan.

 

ARTICLE 17
Miscellaneous

 

17.1                        Status of Plan. The Plan is intended to be a plan
that is not qualified within the meaning of Code Section 401(a) and that “is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employee” within the meaning of ERISA Sections 201(2), 301(a)(3)

 

25

--------------------------------------------------------------------------------



 

and 401(a)(1). The Plan will be administered and interpreted to the extent
possible in a manner consistent with that intent.

 

17.2                        Unsecured General Creditor. Participants and their
Beneficiaries, heirs, successors, and assigns will have no legal or equitable
rights, interests, or claims in any property or assets of an Employer. For
purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets will be, and remain, the general, unpledged, and unrestricted
assets of the Employer. An Employer’s obligation under the Plan will be merely
that of an unfunded and unsecured promise to pay money in the future.

 

17.3                        Employer’s Liability. An Employer’s liability for
the payment of benefits will be defined only by the Plan and the Plan Agreement,
as entered into between the Employer and a Participant. An Employer will have no
obligation to a Participant under the Plan except as expressly provided in the
Plan and his or her Plan Agreement.

 

17.4                        Nonassignability. Neither a Participant nor any
other person will have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, alienate, or
convey in advance of actual receipt, the amounts, if any, payable under the
Plan, or any part of those amounts, which are, and all rights to which are
expressly declared to be, unassignable and non-transferable. No part of the
amounts payable will, prior to actual payment, be subject to seizure,
attachment, garnishment, or sequestration for the payment of any debts,
judgments, alimony, or separate maintenance owed by a Participant or any other
person; be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency; or be transferable to a spouse as a
result of a property settlement or otherwise.

 

17.5                        Not a Contract of Employment. The terms and
conditions of this Plan will not be deemed to constitute a contract of
employment between any Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided otherwise in a written employment
agreement. Nothing in this Plan will be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

 

17.6                        Furnishing Information. A Participant or his or her
Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits under the Plan, including but not limited to taking such physical
examinations as the Committee may deem necessary.

 

17.7                        Terms. Whenever any words are used in the Plan in
the masculine, they will be construed as though they were in the feminine in all
cases where they would so apply; and whenever

 

26

--------------------------------------------------------------------------------



 

any words are used in the Plan in the singular or in the plural, they will be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.

 

17.8                        Captions. The captions of the articles, sections,
and paragraphs of this Plan are for convenience only and will not control or
affect the meaning or construction of any of its provisions.

 

17.9                        Governing Law. Subject to ERISA, the provisions of
this Plan will be construed and interpreted according to the internal laws of
the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

 

17.10                 Notice. Any notice or filing required or permitted to be
given to the Committee under this Plan will be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

 

Gail L. Gonzales

 

 

Corporate Director, Human Resources

 

 

Penn National Gaming, Inc.

 

 

825 Berkshire Boulevard

 

 

Wyomissing, PA 19610

 

 

The notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan will be sufficient if in writing and hand-delivered, or sent by mail,
to the Participant’s last known address.

 

17.11                 Successors. The provisions of this Plan will bind and
inure to the benefit of the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

17.12                 Spouse’s Interest. Any interest in the Plan benefits of a
Participant’s spouse who has predeceased the Participant will automatically pass
to the Participant and will not be transferable by the spouse in any manner,
including, but not limited to, the spouse’s will, nor will the interest pass
under the laws of intestate succession.

 

17.13                 Validity. In case any provision of this Plan is declared
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Plan, but the Plan will be construed and enforced as
if the illegal or invalid provision had never been inserted in the Plan.

 

27

--------------------------------------------------------------------------------



 

17.14                 Incompetent. If the Committee determines, in its sole
discretion, that a benefit under this Plan is to be paid to a minor, a person
declared incompetent, or a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of that benefit to the
guardian, legal representative, or person having the care and custody of the
minor, incompetent, or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit will be a payment
for the account of the Participant or the Participant’s Beneficiary, as the case
may be, and will be a complete discharge of any liability under the Plan for
that payment amount.

 

17.15                 Distribution in the Event of Taxation.

 

(a)                                 In General. If, for any reason, all or any
portion of a Participant’s benefits under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Committee before a
Change in Control, or the Trustee of the Trust after a Change in Control, for a
distribution of that portion of his or her benefit that has become taxable. Upon
the grant of such a petition, which grant will not be unreasonably withheld
(and, after a Change in Control, will be granted), a Participant’s Employer will
distribute to the Participant immediately available funds in an amount equal to
the tax attributable to his or her benefit (which amount will not exceed a
Participant’s unpaid Account Balance under the Plan). Additionally, the
Committee may cause distribution to be made hereunder to pay the income tax at
the source and wages imposed under Code Section 3401 where the corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of the payment of the preceding amount. If the petition is granted, the
tax liability distribution will be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution will affect and reduce
the benefits to be paid under this Plan. Distributions hereunder may be made for
the following reasons:

 

(i)                                     payment of employment taxes; and

 

(ii)                                  payment of state, local or foreign taxes;
and

 

(iii)          payment of income inclusion under Code Section 409A (with respect
to which the entire amount required to be included into income as a result of
such failure may be distributed).

 

(b)                                 Trust. If the Trust terminates in accordance
with its terms and benefits are distributed from the Trust to a Participant in
accordance with those terms, the Participant’s benefits under this Plan will be
reduced to the extent of those distributions.

 

28

--------------------------------------------------------------------------------



 

17.16                 Insurance. The Employers, on their own behalf or on behalf
of the Trustee and, in their sole discretion, may apply for and procure
insurance on the life of a Participant, in such amounts and in such forms as the
Employers may choose. The Employers or the Trustee, as the case may be, will be
the sole owner and beneficiary of any such insurance. The Participant will not
have any interest whatsoever in any such policy or policies, and at the request
of the Employers will submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to which the Employers have applied for insurance.

 

17.17                 Legal Fees To Enforce Rights After Change in Control. The
Company and each Employer is aware that upon the occurrence of a Change in
Control, the Board or the board of directors of a Participant’s Employer (which
might then be composed of new members) or a shareholder of the Company or the
Participant’s Employer, or of any successor corporation might then cause or
attempt to cause the Company, the Participant’s Employer, or the successor to
refuse to comply with its obligations under the Plan and might cause or attempt
to cause the Company or the Participant’s Employer to institute, or may
institute, litigation seeking to deny Participants the benefits intended under
the Plan. In these circumstances, the purpose of the Plan could be frustrated.
Accordingly, if, following a Change in Control, it should appear to any
Participant that the Company, the Participant’s Employer, or any successor
corporation has failed to comply with any of its obligations under the Plan or
any agreement thereunder or, if the Company, an Employer, or any other person
takes any action to declare the Plan void or unenforceable or institutes any
litigation or other legal action designed to deny, diminish, or to recover from
any Participant the benefits intended to be provided, then the Company and the
Participant’s Employer irrevocably authorize the Participant to retain counsel
of his or her choice at the expense of the Company and the Participant’s
Employer (who will be jointly and severally liable) to represent the Participant
in connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company, the Participant’s Employer, or any
director, officer, shareholder or other person affiliated with the Company, the
Participant’s Employer, or any successor to either of them in any jurisdiction.

 

17.18                 Domestic Relations Orders. If necessary to comply with a
domestic relations order, as defined in Code Section 414(p)(1)(B), pursuant to
which a court has determined that a spouse or former spouse of a Participant has
an interest in the Participant’s benefits under the Plan, the Committee shall
have the right to immediately distribute the spouse’s or former spouse’s
interest in the Participant’s benefits under the Plan to such spouse or former
spouse.

 

17.19                 Section 409A of the Code. The terms of the Plan and its
operation are intended to comply with Section 409A of the Code. The Plan shall
be administered, interpreted and construed in a manner consistent with
Section 409A of the Code. Notwithstanding anything in the Plan to the contrary,
distributions under the Plan may only be made upon an event and in a manner
consistent with Section 409A of the Code. Should any provision of the Plan, or

 

29

--------------------------------------------------------------------------------



 

any other agreement or arrangement contemplated by the Plan or used in
conjunction with the Plan be found not to comply with, or otherwise be exempt
from, the provisions of Section 409A of the Code, such requirements shall be
modified and given effect (retroactively if necessary), in the sole discretion
of the Committee, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Section 409A of
the Code. If such modification is not possible, any such provision that is not
in compliance with Section 409A of the Code shall be deemed ineffective if its
application would result in a violation of the requirements set forth in

 

IN WITNESS WHEREOF, the Company has executed this Plan document on this 5th day
of April, 2013, to be effective as of April 4, 2013.

 

ATTEST:

PENN NATIONAL GAMING, INC.

 

 

By:

/s/ Jordan B. Savitch

 

By:

 /s/ Robert S. Ippolito

 

 

 

Title:

Vice President, Secretary and Treasurer

 

30

--------------------------------------------------------------------------------



 

APPENDIX A

 

DBA

Legal Entity Name

 

 

Argosy Casino Alton

Alton Gaming Company

Argosy Casino Riverside

The Missouri Gaming Company Iowa Gaming Company

Argosy Casino Sioux City

Penn Bullwhackers, Inc.

Bullwhackers Casino

PHK Staffing, LLC

Hollywood Casino at Kansas Speedway

Louisiana Casino Cruises, Inc.

Hollywood Casino Baton Rouge

Central Ohio Gaming Ventures, LLC

Hollywood Casino Columbus

St Louis Gaming Ventures, LLC

Hollywood Casino St. Louis

Toledo Gaming Ventures, Inc.

Hollywood Casino Toledo

Hollywood Casino Tunica, Inc.

Hollywood Casino Tunica

Bangor Historic Track, Inc.

Hollywood Slots at Bangor

Raceway Park, Inc.

Raceway Park

Beulah Park Gaming Ventures, Inc.

Beulah Park

Boomtown Casino Biloxi

Boomtown Casino Biloxi

PNGI CharlesTown Gaming, LLC

Hollywood Casino at Charles Town

Mountainview T.R.A., Inc.

Hollywood Casino at PNRC

Hollywood Casino Aurora

Hollywood Casino Aurora

Hollywood Casino Bay St. Louis

Hollywood Casino Bay St. Louis

Empress Casino Joliet Corporation

Hollywood Casino Joliet

Indiana Gaming Company, L.P.

Hollywood Casino Lawrenceburg

Penn Cecil Maryland Inc.

Hollywood Casino Perryville

Penn National Gaming, Inc.

Penn National Gaming, Inc.

Prince Georges Racing Ventures LLC

Rosecroft Raceway

Sanford Orlando Kennel Club

Sanford Orlando Kennel Club

Zia Park, LLC

Zia Park

LV Gaming Ventures, Inc.

The M Resort

 

 

31

--------------------------------------------------------------------------------



 

FIRST AMENDMENT

TO THE

PENN NATIONAL GAMING, INC.

DEFERRED COMPENSATION PLAN

 

WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 12.2 of the Plan provides that the Company may amend the Plan
at any time by action of the Board; and

 

WHEREAS, the Company wishes to amend the Plan to address the eligibility of
certain employees to participate in the Plan.

 

NOW, THEREFORE, the Plan is hereby amended effective November 1, 2013 as
follows:

 

1.                                      Section 2.1 is amended by adding the
following to the end thereof:

 

“Any Employee who becomes an Employee during the 24-month period commencing on
November 1, 2013 and who had been a participant in the Gaming and Leisure
Properties, Inc. Deferred Compensation Plan shall be eligible to participate in
the Plan as soon as practicable following the date he becomes an Employee.”

 

2.                                In all other respects, the Plan shall remain
as previously written.

 

IN WITNESS WHEREOF, this First Amendment has been adopted this 6th day of
January, 2014.

 

ATTEST:

PENN NATIONAL GAMING, I NC.

 

 

/s/ Tammy Albrecht

 

By:

/s/ Robert S. Ippolito

 

--------------------------------------------------------------------------------



 

SECOND AMENDMENT TO THE

PENN NATIONAL GAMING, INC.

DEFERRED COMPENSATION PLAN

 

WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 12.2 of the Plan provides that the Company may amend the Plan
at any time by action of the Board; and

 

WHEREAS, the Company wishes to amend the Plan to revise the provisions governing
retirement distributions.

 

NOW, THEREFORE, the Plan is hereby amended, effective October 1, 2015, as
follows:

 

1.                                      Section 1.34 is amended by adding the
following to the end thereof:

 

“Effective January 1, 2017, with respect to amounts credited to a Participant’s
Account relating to periods of service with an Employer beginning on or after
January 1, 2017, ‘Retirement,’ ‘Retire(s)’ or ‘Retired’ means, with respect to
an Employee, termination of employment from all Employers for any reason other
than a leave of absence, death, or Disability (i) on or after the attainment of
age 55 with at least ten (10) Years of Service or (ii) on or after the
attainment of age 65. For purposes of this Plan, any ‘termination of employment’
shall be construed in accordance with the requirements for a ‘separation from
service’ under Treas. Reg. §1.409A-1(h).”

 

2.                                      Section 1.46 is amended by adding the
following to the end thereof:

 

“In addition, for purposes of determining whether a Participant has been
credited with at least ten (10) Years of Service for purposes of determining his
eligibility for a Retirement distribution, if a Participant incurs a Separation
from Service with an Employer and is subsequently reemployed more than thirty
(30) days after the effective date of such Separation from Service, all Years of
Service credited prior to such Separation from Service shall be disregarded.”

 

3.                                      Section 3.5 is amended by adding the
following to the end thereof:

 

“Effective October 1, 2015, all discretionary contributions to a Participant’s
Company Contribution Account shall be subject to the approval of the Chief
Executive Officer of the Company (the “CEO”) or the executive officer of the
Company designated by the CEO. A discretionary contribution to a Participant may
not be in excess of Twenty Thousand and no/100 Dollars ($20,000.00) in a Plan
Year and the total discretionary contributions to Participants in a Plan Year
may not exceed One Hundred Thousand and no/100 Dollars ($100,000.00). In
addition, in no event may a discretionary contribution be allocated to the
Company Contribution Account of any Participant who is a named executive officer
of the Company.”

 

4.                                      Section 5.2(a) is amended by adding the
following after the first sentence therein:

 

--------------------------------------------------------------------------------



 

“Effective January 1, 2017, with respect to amounts credited to a Participant’s
Account relating to periods of service with an Employer beginning on or after
January 1, 2017, a Participant will elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual installment Method of
five (5) or ten (10) years with respect to amounts credited to his Account for
each calendar year period for which he is making a deferral election pursuant to
Section 3.3.”

 

5.                                      A new Section 7.3 is added to read, it
its entirety, as follows:

 

“7.3 Termination Benefit Election. With respect to amounts credited to a
Participant’s Account relating to periods of service with an Employer prior to
January 1, 2017, a Participant may change the form or timing of the payment of
his Termination Benefit from a lump sum distribution to (i) an annual
installment method of five (5) or ten (10) years or (ii) a lump sum that is
payable at least five (5) years after his Separation from Service with the
Employer. The change may be made by submitting an Election Form to the Committee
in accordance with the following criteria:

 

(i)                                     The election shall not take effect until
at least twelve (12) months after date on which the election is made;

 

(ii)                                  The new Benefit Distribution Date for the
Participant’s

 

Termination Benefit shall be at least five (5) years after the Benefit
Distribution Date that would have been otherwise applicable to such benefits;

 

(iii)                               The election must be made at least twelve
(12) months prior to the Benefit Distribution Date that would have otherwise
been applicable to the Participant’s Termination Benefit; and

 

(iv)                              The Participant must have attained age
fifty-five (55) with at least ten (10) Years of Service as of the date of his
Separation from Service giving rise to the Participant’s Termination Benefit.

 

This election opportunity will first be made available to a Participant
following the Participant’s attainment of age fifty-three (53) with at least
eight (8) Years of Service.”

 

6.                                      Section 17.10 is amended by replacing
“Gail L. Gonzales, Corporate Director, Human Resources” with “Corporate Director
of Benefits.”

 

7.                                      In all other respects, the Plan shall
remain as previously written.

 

IN WITNESS WHEREOF, this Second Amendment has been adopted this 28th day of
December 2015.

 

ATTEST:

PENN NATIONAL GAMING, I NC.

 

 

/s/ Lori Heyer

 

By:

/s/ Saul V. Reibstein

 

2

--------------------------------------------------------------------------------



 

THIRD AMENDMENT TO THE

PENN NATIONAL GAMING, INC.

DEFERRED COMPENSATION PLAN

 

WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 12.2 of the Plan provides that the Company may amend the Plan
at any time by action of the Board; and

 

WHEREAS, the Company wishes to amend the Plan to clarify the annual deferral
provision; and

 

WHEREAS, the Board approved these amendments at its meeting on December 2, 2016.
NOW, THEREFORE, the Plan is hereby amended, effective January 1, 2017, as
follows:

 

1.                                      Section 3.1 is amended to read, in its
entirety, as follows:

 

“3.1 Annual Deferrals. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, a percentage of Base Annual Salary and/or
Annual Bonus. If no election is made, the amount deferred will be deemed to be
zero.”

 

2.                                      Section 12.2 is amended by adding the
following to the end thereof

 

“Effective January 1, 2017, the Plan may be amended by action of the
Compensation Committee of the Board (the “Compensation Committee”) with respect
to significant Plan design changes and/or any changes having a significant
economic impact on the Company or on senior executives of the Company. The
Compensation Committee shall notify the Board of any actions taken with respect
to the Plan. All other administrative and/or mandatory legal amendments may be
adopted by action of the CEO. The CEO shall notify the Compensation Committee of
any action taken with respect to the Plan.”

 

3.                                      In all other respects, the Plan shall
remain as previously written.

 

IN WITNESS WHEREOF, this Third Amendment has been adopted this 9th day of June,
2017.

 

ATTEST:

PENN NATIONAL GAMING, INC.

 

 

/s/ Rebecca A. Fink

 

By:

/s/ Carl Sottosanti

 

Executive Vice President and General

 

Counsel

 

--------------------------------------------------------------------------------



 

FOURTH AMENDMENT TO THE

PENN NATIONAL GAMING, INC.

DEFERRED COMPENSATION PLAN

 

WHEREAS, Penn National Gaming, Inc. (the “Company”) maintains the Penn National
Gaming, Inc. Deferred Compensation Plan (the “Plan”); and

 

WHEREAS, Section 12.2 of the Plan provides that the CEO may adopt administrative
amendments to the Plan; and

 

WHEREAS, the Company wishes to amend the Plan to clarify the annual company
contribution provision.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2017, as
follows:

 

1.                                      The first sentence of Section 3.5 is
amended to read, in its entirety, as follows:

 

“The Company shall credit to the Account of each Participant an amount equal to
the sum of (i) 50% of the Participant’s Annual Deferral Amount attributable to
Base Annual Salary (but only with respect to a maximum deferral of 10%) and
(ii) 50% of the Participant’s Annual Deferral Amount attributable to Annual
Bonus (but only with respect to a maximum deferral of 10%).”

 

2.                                      In all other respects, the Plan shall
remain as previously written.

 

IN WITNESS WHEREOF, this Fourth Amendment has been adopted this 30th day of
October, 2017.

 

ATTEST:

TIMOTHY J. WILMOTT,

 

CHIEF EXECUTIVE OFFICER

 

 

 

 

/s/ Carl Sottosanti

 

/s/ Timothy J. Wilmott

 

--------------------------------------------------------------------------------

